FILED
                            NOT FOR PUBLICATION                             JAN 04 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



TIMOTHY DOYLE YOUNG,                             No. 10-17916

               Petitioner - Appellant,           D.C. No. 4:10-cv-00957-SBA

  v.
                                                 MEMORANDUM *
UNITED STATES OF AMERICA,

               Respondent - Appellee.



                   Appeal from the United States District Court
                      for the Northern District of California
                  Saundra B. Armstrong, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Federal prisoner Timothy Doyle Young appeals pro se from the district

court’s order dismissing his petition for writ of habeas corpus under 28 U.S.C.

§ 2241(c)(3). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court did not abuse its discretion by dismissing the action

because Young failed to pay the filing fee and failed to comply with the deadline

set by the district court for remedying the deficiencies in his in forma pauperis

application. See 28 U.S.C. § 1915(a)(2); Page v. Torrey, 201 F.3d 1136, 1139 (9th

Cir. 2000) (“[P]risoner-plaintiffs seeking to proceed in forma pauperis [must]

submit a certified copy of their prisoner trust fund account statement for the

previous six months.”); James v. Madison Street Jail, 122 F.3d 27, 28 (9th Cir.

1997) (“[T]he rule for timely filing applicable to pro se prisoners . . . applies to the

filing of trust-account statements as required by § 1915(a)(2).”).

      AFFIRMED.




                                            2                                     10-17916